5/5/2020      Case 20-10885-elf           Doc 27-4 820Filed
                                                       Avenue05/05/20        Entered
                                                              F, Langhorne, PA           05/05/20 10:36:33
                                                                               19047 - realtor.com®                Desc
                                                   Exhibit B Page 1 of 7




                                                                                         Est.    $193,600 
                                                                                          Track Your Home Value

           
           Map
                       3
                     beds
                                 1
                               bath
                                        1,294
                                         sq ft
                                                    5,000
                                                   sqft lot

    Commute Time
                     820 Avenue F,
                     Langhorne, PA 19047




    Property Overview - This 3BR house located in Neshaminy school district is great for a rehabber!
    Detached garage and wood oors are just some of the features. Show it today, priced to sell. Cash
    buyers preferred. Buyer is on notice that this is an as-is sale, no guarantee that the property will be
    'broomswept' or cleaned out, no improvements or seller repairs will be made. Buyer is requested to
    use Seller"s title company for ef ciency, no junk fees or travel costs will be charged. Buyer is
    responsible for any and all municipal certi cations. Cash offers should be accompanied by proof
https://www.realtor.com/realestateandhomes-detail/820-Avenue-F_Langhorne_PA_19047_M39357-56015                            1/7
5/5/2020           Case 20-10885-elfDoc 27-4 820Filed
                                                   Avenue05/05/20        Entered
                                                          F, Langhorne, PA           05/05/20 10:36:33 Desc
                                                                           19047 - realtor.com®
                                                 Exhibit B     Page   2  of  7
    of funds. Please request and sign 'As-Is' addendum with all offers. This is a standard disclaimer so
    buyer should walk through the house and make their own determination, house may actually be in
    good condition. Buyer responsible for all use and occupancy permits.
    This property overview is from the previous listing when the home was listed for sale in Nov 25, 2013.




                               51.60%                           $88.60K                      $1,475
                               Less expensive than              Since last sold              Rental Estimate   
                               nearby properties               in 2016     

     Own this home?
     Check out your owner dashboard to:
           Track your home's value and comps
           Update the important details and photos
           Easily compare similar homes in your area



            Home Value
    820 Avenue F is likely to appreciate by 0.1% in the next year, based on the latest home price index.
    In the last 5 years, this home has increased its value by 64%.



                  April 2020
                  ● This home     $194,399




           2016                              2017                                2018                          2019

    Estimated values are not a substitute for professional expertise. Contact your REALTOR® for a market assessment.




https://www.realtor.com/realestateandhomes-detail/820-Avenue-F_Langhorne_PA_19047_M39357-56015                         2/7
5/5/2020      Case 20-10885-elf           Doc 27-4 820Filed
                                                       Avenue05/05/20        Entered
                                                              F, Langhorne, PA           05/05/20 10:36:33
                                                                               19047 - realtor.com®          Desc




                           
                                                   Exhibit B Page 3 of 7

                                       Are you the owner of 820 Avenue F?
                                       Learn how to maximize your home value.




           Property History
    This property was sold twice in the last 7 years.


    Today                     Estimated at $193,600


    Apr 13, 2016              Sold for $105,000
                              Listing sold by Realty Mark Cityscape


    Aug 25, 2014
                             Sold for $105,000


    May 27, 2014              Relisted for $102,000


    May 14, 2014              Listed for $102,000




                                                                                                        
                              Listing presented by Century 21 Advantage Gold


    Jan 30, 2014
                             Price Changed to $105,000


    Jan 15, 2014
                             Price Changed to $110,000


    Dec 27, 2013
                             Price Changed to $120,000


    Dec 21, 2013
                             Price Changed to $125,000


    Dec 4, 2013               Relisted for $130,000


    Nov 25, 2013
                             Listed for $130,000




https://www.realtor.com/realestateandhomes-detail/820-Avenue-F_Langhorne_PA_19047_M39357-56015                      3/7
5/5/2020        Case 20-10885-elf                Doc 27-4 820Filed
                                                              Avenue05/05/20        Entered
                                                                     F, Langhorne, PA           05/05/20 10:36:33
                                                                                      19047 - realtor.com®                                   Desc
                                                          Exhibit B Page 4 of 7




    History data displayed is obtained from public records and/or MLS feeds from the local jurisdiction. Contact your REALTOR® directly in
    order to obtain latest information.


              Property Details

                
                Status
                                                    
                                                Price/Sq Ft
                                                                                         
                                                                                         Type
                                                                                                                             
                                                                                                                             Built
            Off Market                              $150                    Single Family Home                              1949


    Public Records
        Beds: 3
        Rooms: 6
        House size: 1,294 sq ft
        Stories: 1
        Lot size: 5000
        Garage: Detached Garage
        Heating: Yes
        Cooling: Unknown
        Year built: 1947
        Property type: Single family
        Style: Conventional
        Date updated: 04/10/2020


              Nearby Schools
     Rating*       School Name                                                                                    Grades        Distance


           7       Hoover El School                                                                               K–4           1.8 mi


           5       Maple Point Middle School                                                                      5–8           3.6 mi


           7       Neshaminy High School                                                                          9–12          0.9 mi


           NR      Tawanka Elementary School                                                                      K–4           1.9 mi


           6       Sandburg Middle School                                                                         5–8           2.5 mi


https://www.realtor.com/realestateandhomes-detail/820-Avenue-F_Langhorne_PA_19047_M39357-56015                                                      4/7
5/5/2020        Case 20-10885-elf         Doc 27-4 820Filed
                                                       Avenue05/05/20        Entered
                                                              F, Langhorne, PA           05/05/20 10:36:33 Desc
                                                                               19047 - realtor.com®

     Rating*      School Name                      Exhibit B Page 5 of 7                        Grades Distance


           4      Bucks County Technical High School                                             9–12        4.2 mi


           NR     Neshaminy Valley Country Day Private School                                                0.6 mi


           NR     Our Lady Of Grace Private School                                               PK–8        0.9 mi



      * School data provided by National Center for Education Statistics, Pitney Bowes, and GreatSchools. Intended for
      reference only. The GreatSchools Rating is based on a variety of school quality indicators, including test scores,
      college readiness, and equity data. To verify enrollment eligibility, contact the school or district directly.



              Neighborhood
    820 Avenue F is located in the city of Langhorne, PA.


               $400,000                 $395,000                           50                         $187
      Median Listing Price          Median Sales Price             Median Days on                Price Per Sq Ft
                                                                      Market




    Explore The Neighborhood




              Price & Tax History
https://www.realtor.com/realestateandhomes-detail/820-Avenue-F_Langhorne_PA_19047_M39357-56015                             5/7
5/5/2020   Case 20-10885-elf              Doc 27-4 820Filed
                                                       Avenue05/05/20        Entered
                                                              F, Langhorne, PA           05/05/20 10:36:33
                                                                               19047 - realtor.com®          Desc
    Property Price                                 Exhibit B Page 6 of 7

     Date                                   Event                                                 Price

     Today                                  Estimated                                            $193,600

     04/13/2016                             Sold                                                 $105,000

     08/25/2014                             Sold                                                 $105,000

     05/27/2014                             Relisted                                             $102,000

     05/14/2014                             Listed                                               $102,000

     01/30/2014                             Price Changed                                        $105,000

     01/15/2014                             Price Changed                                        $110,000

     12/27/2013                             Price Changed                                        $120,000

     12/21/2013                             Price Changed                                        $125,000

     12/04/2013                             Relisted                                             $130,000

     11/25/2013                             Listed                                               $130,000



    Property Tax

     Year                             Taxes                                  Total Assessment

     2020                            $3,545                                        $17,200

     2019                            $3,466                                        $17,200

     2018                            $3,403                                        $17,200

     2017                            $3,316                                        $17,200

     2016                            $3,316                                        $17,200

     2015                            $3,316                                        $17,200

     2014                            $3,316                                        $17,200

     2013                            $3,316                                        $17,200

     2012                            $3,316                                        $17,200

     2011                            $3,294                                        $17,200

     2010                            $3,294                                        $17,200

https://www.realtor.com/realestateandhomes-detail/820-Avenue-F_Langhorne_PA_19047_M39357-56015                      6/7
5/5/2020       Case 20-10885-elf         Doc 27-4 820Filed
                                                      Avenue05/05/20        Entered
                                                             F, Langhorne, PA           05/05/20 10:36:33
                                                                              19047 - realtor.com®                       Desc
     Year                             Taxes       Exhibit  B      Page   7  of  7
                                                                         Total Assessment

     2009                             $3,264                                        $17,200


    About History & Taxes Data

    The price and tax history data displayed is obtained from public records and/or MLS feeds from the local
    jurisdiction. Contact your REALTOR® directly in order to obtain the most up-to-date information available.


           Recently Sold Homes Near 820 Avenue F


                                                          252 Cambridge Dr, Langhorne, PA                      811 Per
       1708 Fite Ter, Langhorne, PA 19047

                                                                                                                    
                                                        19047                                                19047


      $465,000                                            $425,000                                               $513,4
      1708 Fite Ter, Langhorne, PA 19047                   252 Cambridge Dr, Langhorne, PA 1...                  811 Pers
      4 bd • 3 ba • 3,095 sq ft                            4 bd • 2+ ba • 1,906 sq ft                            3 bd • 3 b


    View all




https://www.realtor.com/realestateandhomes-detail/820-Avenue-F_Langhorne_PA_19047_M39357-56015                                  7/7
